ORDER
The Advisory Committee on Judicial Conduct having filed with the Court a presentment pursuant to Rule 2:15-15(a), recommending that HAROLD P. COOK, III, a former Judge of the Municipal Courts of North Haledon, Haledon, Ringwood and Wanaque, be censured and permanently barred from holding or securing future judicial office for violating Canon 1 (a judge should personally observe high standards of conduct so the integrity and independence of the judiciary may be preserved), Canon 2A (a judge should act at all times in a manner that promotes public confidence in the integrity and impartiality of the judiciary), *168Canon 3B(l)(a judge shall diligently discharge administrative responsibilities), Canon 5A(2)(a judge shall conduct extra-judicial activities in a manner so as not to demean the judicial office), Canon 7A(4)(prohibits a judge from making contributions to a political organization or candidate) of the Code of Judicial Conduct, and Rule 1:15 — 1(b) and Rule l:15-l(a) and (b)(prohibits the practice of law in criminal and quasi-criminal matters by municipal court judges and by their law partners and associates in the same county in which the judge serves as a municipal court judge);
And respondent, through counsel, having accepted the findings and recommendation for discipline of the Advisory Committee on Judicial Conduct and having waived his right to the issuance of an Order to Show Cause and a hearing before the Supreme Court;
And good cause appearing;
It is ORDERED that the findings and recommendation of the Advisory Committee on Judicial Conduct are adopted and HAROLD P. COOK, III, is hereby censured and permanently barred from holding or securing future judicial office.